PER CURIAM.
The appellants, who were some of the plaintiffs below, seek reversal of a judgment denying plaintiffs’ suit to enjoin the defendant Crippen Oldsmobile, Inc. from using, for used car sales purposes, a narrow strip of property adjoining its main business property. Fifteen years earlier the subject property had been zoned for apartment residential use. A portion of the property, representing between one third and one half thereof, being the part directly adjacent to the Crippen business property, is properly used for business purposes by Crippen in accordance with its nonconforming use status- and a variance previously issued therefor. In 1968 the City of North Miami issued a permit to Crippen to erect lights on the property (incident to its use thereof for used car sales purposes), and in 1969 the city issued a permit to Crippen to pave the property.
*614The trial court denied the injunction sought by the plaintiffs, and, on a cross-claim by Crippen against the city, held the zoning was arbitrary and confiscatory and directed that the property be rezoned to a classification which would permit its business use. Having examined the record, including exhibits which show the property involved and the general area, and considered the briefs and arguments, we conclude the judgment is supported by the evidence and the applicable law, and that no reversible error has been shown.
Affirmed.